Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 3/15/2017. It is noted, however, that applicant has not filed a certified copy of the TW 106108511 application as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on  6/09/2022, 4/15/2022, 1/20/2022, 1/20/2022, 11/02/2021, 11/02/2021, 6/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (Hereinafter “Beers”) in the US Patent Application Publication Number US 20090272007 A1 in view of  Schrock et al. (Hereinafter “Schrock”) in the US Patent Application Publication Number US 20100063778 A1.

Regarding claim 1, Beers teaches a foot proximity sensor system for footwear (a footwear, and in particular the present invention relates to an automatic lacing system for an article of footwear; Paragraph [0002] Line 1-3; Automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot; Paragraph [0009] Line 8-10), the system comprising: 
a proximity sensor coupled to an article [100] of footwear (Article 100 in Figure 1 may include provisions for tightening upper 102 around foot 106; Paragraph [0084] Line 1-2; upper 102 may include automatic lacing system 122; Paragraph [0085] Line 3-4; automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot; Paragraph [0096] Line 8-10) and configured to provide a first sensor signal (Referring back to FIG. 16, automatic lacing system 122 may include one or more sensors that can be used to determine when automatic lacing system 122 should tighten or loosen upper 102. Examples of different types of sensors that may be used include, but are not limited to, weight sensors, light sensors, audio sensors, heat sensors, as well as other types of sensors; Paragraph [0145] Line 1-7) indicating a proximity of a foot to the sensor (With this arrangement, control system 1650 may receive signals from weight sensor 1606 to determine if strap moving mechanism 1202 should be activated; Paragraph [0145] Line 12-15; With this arrangement, as a foot is inserted into upper 102 and pressed against heel portion 1797, a signal may be sent to control system 1650 to activate strap moving mechanism 1202. At this point, control system 1650 may send a signal to activate strap moving mechanism 1202 in order to tighten upper 102 by moving strap set 115; Paragraph [0148] Line 3-8);
a processor circuit [1650] (Control system 1650 as the processing circuit) (A control system could be a central processing unit (CPU) of some kind. In other embodiments, a control system could be a simple circuit of some kind for receiving electrical inputs and providing an electrical output according to the inputs; Paragraph [0142] Line 9-13) coupled to the sensor [1650] (weight sensor 1606 may be connected to control system 1650 via second connection 1612. With this arrangement, control system 1650 may receive signals from weight sensor 1606 to determine if strap moving mechanism 1202 should be activated; Paragraph [0145] Line 11-15) and configured to provide a foot proximity indication using the first sensor signal (With this arrangement, control system 1650 may receive signals from weight sensor 1606 to determine if strap moving mechanism 1202 should be activated; Paragraph [0145] Line 12-15; With this arrangement, as a foot is inserted into upper 102 and pressed against heel portion 1797, a signal may be sent to control system 1650 to activate strap moving mechanism 1202. At this point, control system 1650 may send a signal to activate strap moving mechanism 1202 in order to tighten upper 102 by moving strap set 115; Paragraph [0148] Line 3-8).
Beers fails to teach wherein the first sensor signal includes information about an electric field generated by the sensor and influenced by the proximity of the foot itself, wherein the sensor comprises: a planar first electrode disposed over a portion of an electrode substrate; a second electrode; and a Signal generator configured to provide an excitation signal to at least the first electrode to thereby generate the electric field in a foot-receiving cavity of the article of footwear.
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
the first sensor [216] signal includes information about an electric field generated by the sensor and influenced by the proximity of the foot itself (The force-sensitive resistor shown in FIG. 8 contains first and second electrodes or electrical contacts 240, 242 and a force-sensitive resistive material 244 disposed between the electrodes 240, 242 to electrically connect the electrodes 240, 242 together. When pressure is applied to the force-sensitive material 244, the resistivity and/or conductivity of the force-sensitive material 244 changes, which changes the electrical potential between the electrodes 240, 242. The change in resistance can be detected by the sensor system 212 to detect the force applied on the sensor 216; Paragraph [0076] Line 1-10; See Paragraph [0078] Figure 9-10), wherein the sensor comprises: 
a planar first electrode [240] disposed over a portion of an electrode substrate (The force-sensitive resistor shown in FIG. 8 contains first and second electrodes or electrical contacts 240, 242 and a force-sensitive resistive material 244 disposed between the electrodes 240, 242 to electrically connect the electrodes 240, 242 together. When pressure is applied to the force-sensitive material 244, the resistivity and/or conductivity of the force-sensitive material 244 changes, which changes the electrical potential between the electrodes 240, 242; Paragraph [0076] Line 1-5);
a second electrode [242] (The force-sensitive resistor shown in FIG. 8 contains first and second electrodes or electrical contacts 240, 242 and a force-sensitive resistive material 244 disposed between the electrodes 240, 242 to electrically connect the electrodes 240, 242 together. When pressure is applied to the force-sensitive material 244, the resistivity and/or conductivity of the force-sensitive material 244 changes, which changes the electrical potential between the electrodes 240, 242; Paragraph [0076] Line 1-5); and 
a Signal generator configured to provide an excitation signal to at least the first electrode to thereby generate the electric field in a foot-receiving cavity [135] of the article of footwear [100] (The sensor system 212 is similar to the sensor system 12 described above, and also includes a port 14 in communication with an electronic module 22 and a plurality of leads 218 connecting the FSR sensors 216 to the port 14. The module 22 is contained within a well or cavity 135 in the sole structure 130 of the shoe 100, and the port 14 is connected to the well 135 to enable connection to the module 22 within the well 135. The port 14 and the module 22 include complementary interfaces 220, 223 for connection and communication; Paragraph [0075] Line 6-15). The purpose of doing so is to help reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improve the overall comfort of the footwear structure may be provided, to make an inexpensive system and to measure the foot presence signal more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include the sensor signal indicates a change in an electric field produced by the sensor and to include electrodes helps reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improves the overall comfort of the footwear structure may be provided (Paragraph [0067]), provides simple sensor system, makes an inexpensive system and measures the foot presence signal more accurately, measures differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, measures deformation or change of resistance caused by pressure and/or deformation (Paragraph [0055]).

Regarding claim 2, Beers fails to teach a system, wherein the first and second electrodes are spaced apart in a vertical direction that extends from a footbed of the article of footwear toward the foot-receiving cavity of the article of footwear.
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
the first and second electrodes [240, 242] are spaced apart in a vertical direction (Figure 8 shows the first and second electrodes [240, 242] are spaced apart in a vertical direction) that extends from a footbed of the article of footwear toward the foot-receiving cavity [135] of the article of footwear [100] (The sensor system 212 is similar to the sensor system 12 described above, and also includes a port 14 in communication with an electronic module 22 and a plurality of leads 218 connecting the FSR sensors 216 to the port 14. The module 22 is contained within a well or cavity 135 in the sole structure 130 of the shoe 100, and the port 14 is connected to the well 135 to enable connection to the module 22 within the well 135. The port 14 and the module 22 include complementary interfaces 220, 223 for connection and communication; Paragraph [0075] Line 6-15). The purpose of doing so is to help reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improve the overall comfort of the footwear structure may be provided, to make an inexpensive system and to measure the foot presence signal more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to extend electrodes from a footbed of the article of footwear toward the foot-receiving cavity of the article of footwear helps reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improves the overall comfort of the footwear structure may be provided (Paragraph [0067]).

Regarding claim 3, Beers fails to teach a system, wherein the planar first electrode comprises a disc- shaped electrode that extends around and encloses a non-conductive region.
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
the planar first electrode comprises a disc- shaped electrode that extends around and encloses a non-conductive region (The force-sensitive resistive element 650 in FIG. 15 can be any element that is positioned in contact with the electrodes 640, 642. The force-sensitive element 650 may be entirely composed of a force-sensitive resistive material 644, or may be only partially composed of the force-sensitive material 644, such as by including a layer of force-sensitive material 644 or strategically-placed areas containing the force-sensitive material 644; Paragraph [0092] Line 1-8; Figure 15 shows the dis shaped electrode 640, 642). The purpose of doing so is to provide simple sensor system, makes an inexpensive system and measures the foot presence signal more accurately, measures differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, measures deformation or change of resistance caused by pressure and/or deformation (Paragraph [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include a disc- shaped electrode helps reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improves the overall comfort of the footwear structure may be provided (Paragraph [0067]).


Regarding claim 4, Beers teaches a system, 
wherein the planar first electrode comprises a conductive plate having a surface area that corresponds to a top side surface area of a lacing engine housing (Automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot; Paragraph [0009] Line 8-10), and the lacing engine housing is disposed in a midsole cavity in the article of footwear (The upper 102 may include automatic lacing system 122 that is associated with arch portion 130 of upper 102; Paragraph [0085] Line 3-5; automatic lacing system 122 has been activated. In the current embodiment, motor 1230 may receive a signal from control system 1650 disposed within sole 104 (see FIG. 17); Paragraph [0156] Line 2-4).


Regarding claim 5, Beers teaches a system, 	
wherein the processor circuit is configured to control actuation of a lacing engine in the lacing engine housing based on the foot proximity indication (Referring to FIG. 18, automatic lacing system 122 has been activated. In the current embodiment, motor 1230 may receive a signal from control system 1650 disposed within sole 104 (see FIG. 17). In particular, motor 1230 could receive a signal from control system 1650 that weight sensor 1606 has been activated; Paragraph [0156] Line 1-6; automatically opening an upper of the article of footwear using the automatic lacing system according to information received from the user controlled device. Claim 40).

Regarding claim 6, Beers fails to teach a system, wherein the planar first electrode comprises multiple conductive and non-conductive regions arranged side-by-side.
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
the planar first electrode comprises multiple conductive and non-conductive regions arranged side-by-side (the sensors 16 may be placed or positioned in engagement with the shoe structure in many different manners. In one example, the sensors 16 may be printed conductive ink sensors, electrodes, and/or leads deposited on a sole member, such as an airbag or other fluid-filled chamber, a foam material, or another material for use in the shoe 100, or a sock, bootie, insert, liner, insole, midsole, etc. The sensors 16 and/or leads 18 may be woven into garment or fabric structures (such as sockliners, booties, uppers, inserts, etc.), e.g., using conductive fabric or yarns when weaving or knitting the garment or fabric structures; Paragraph [0056] Line 1-10). The purpose of doing so is to determine force and to convert changes in air pressure into an electrical signal can be used to determine force as the airbag is compressed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include multiple conductive and non-conductive regions arranged side-by-side determines force and converts changes in air pressure into an electrical signal can be used to determine force as the airbag is compressed (Paragraph [0056]).


Regarding claim 7, Beers fails to teach a system, wherein the planar first electrode and the second electrode comprise respective conductive regions arranged concentrically with a non-conductive region therebetween.
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), 
wherein the planar first electrode and the second electrode comprise respective conductive regions arranged concentrically with a non-conductive region therebetween (the sensors 16 may be placed or positioned in engagement with the shoe structure in many different manners. In one example, the sensors 16 may be printed conductive ink sensors, electrodes, and/or leads deposited on a sole member, such as an airbag or other fluid-filled chamber, a foam material, or another material for use in the shoe 100, or a sock, bootie, insert, liner, insole, midsole, etc. The sensors 16 and/or leads 18 may be woven into garment or fabric structures (such as sockliners, booties, uppers, inserts, etc.), e.g., using conductive fabric or yarns when weaving or knitting the garment or fabric structures; Paragraph [0056] Line 1-10). The purpose of doing so is to determine force and to convert changes in air pressure into an electrical signal can be used to determine force as the airbag is compressed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include respective conductive regions arranged concentrically with a non-conductive region therebetween determines force and converts changes in air pressure into an electrical signal can be used to determine force as the airbag is compressed (Paragraph [0056]).

Regarding claim 8, Beers fails to teach a system, wherein the planar first electrode and the second electrode are provided on opposite sides of the electrode substrate.
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), 
wherein the planar first electrode and the second electrode are provided on opposite sides of the electrode substrate (Figure 8 or Figure 15 shows that the planar first electrode and the second electrode are provided on opposite sides of the electrode substrate). The purpose of doing so is to help reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improve the overall comfort of the footwear structure may be provided, to make an inexpensive system and to measure the foot presence signal more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to provide first and second electrode on opposite sides of the electrode substrate helps reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improves the overall comfort of the footwear structure may be provided (Paragraph [0067]).


Regarding claim 9, Beers fails to teach a system, wherein the second electrode is disposed adjacent to the first electrode on the electrode substrate.
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), 
wherein the second electrode is disposed adjacent to the first electrode on the electrode substrate (Figure 8 or Figure 15 shows that the second electrode is disposed adjacent to the first electrode on the electrode substrate (substrate where the electrodes are placed)). The purpose of doing so is to help reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improve the overall comfort of the footwear structure may be provided, to make an inexpensive system and to measure the foot presence signal more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to dispose the second electrode adjacent to the first electrode on the electrode substrate helps reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improves the overall comfort of the footwear structure may be provided (Paragraph [0067]).


Regarding claim 10, Beers fails to teach a system wherein the first and second electrodes are disposed side-by-side on or near an insole of the article of footwear and, when energized by the excitation signal, the first and second electrodes are configured to generate the electric field in the foot-receiving cavity of the article of footwear. 
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
the first and second electrodes are dispased side-by-side on or near an insole of the article of footwear and, when energized by the excitation signal, the first and second electrodes are configured to generate the electric field in the foot-receiving cavity of the article of footwear (The force-sensitive resistor shown in FIG. 8 contains first and second electrodes or electrical contacts 240, 242 and a force-sensitive resistive material 244 disposed between the electrodes 240, 242 to electrically connect the electrodes 240, 242 together. When pressure is applied to the force-sensitive material 244, the resistivity and/or conductivity of the force-sensitive material 244 changes, which changes the electrical potential between the electrodes 240, 242; Paragraph [0076] Line 1-5; The sensor system 212 is similar to the sensor system 12 described above, and also includes a port 14 in communication with an electronic module 22 and a plurality of leads 218 connecting the FSR sensors 216 to the port 14. The module 22 is contained within a well or cavity 135 in the sole structure 130 of the shoe 100, and the port 14 is connected to the well 135 to enable connection to the module 22 within the well 135. The port 14 and the module 22 include complementary interfaces 220, 223 for connection and communication; Paragraph [0075] Line 6-15). The purpose of doing so is to help reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improve the overall comfort of the footwear structure may be provided, to make an inexpensive system and to measure the foot presence signal more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include the sensor signal indicates a change in an electric field produced by the sensor and to include electrodes helps reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improves the overall comfort of the footwear structure may be provided (Paragraph [0067]), provides simple sensor system, makes an inexpensive system and measures the foot presence signal more accurately, measures differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, measures deformation or change of resistance caused by pressure and/or deformation (Paragraph [0055]).


Regarding claim 11, Beers teaches a system 
wherein the processor circuit is configured to provide a foot presence indication based on information received from the sensor about changes in the electric fields (With this arrangement, control system 1650 may receive signals from weight sensor 1606 to determine if strap moving mechanism 1202 should be activated; Paragraph [0145] Line 12-15; With this arrangement, as a foot is inserted into upper 102 and pressed against heel portion 1797, a signal may be sent to control system 1650 to activate strap moving mechanism 1202. At this point, control system 1650 may send a signal to activate strap moving mechanism 1202 in order to tighten upper 102 by moving strap set 115; Paragraph [0148] Line 3-8).
Beers fails to teach a system wherein the signal generator is configured to provide respective excitation signals to the first and second electrodes to thereby generate electric fields in the foot-receiving cavity of the article of footwear.
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
the signal generator is configured to provide respective excitation signals to the first and second electrodes to thereby generate electric fields in the foot-receiving cavity of the article of footwear (The force-sensitive resistor shown in FIG. 8 contains first and second electrodes or electrical contacts 240, 242 and a force-sensitive resistive material 244 disposed between the electrodes 240, 242 to electrically connect the electrodes 240, 242 together. When pressure is applied to the force-sensitive material 244, the resistivity and/or conductivity of the force-sensitive material 244 changes, which changes the electrical potential between the electrodes 240, 242; Paragraph [0076] Line 1-5; The sensor system 212 is similar to the sensor system 12 described above, and also includes a port 14 in communication with an electronic module 22 and a plurality of leads 218 connecting the FSR sensors 216 to the port 14. The module 22 is contained within a well or cavity 135 in the sole structure 130 of the shoe 100, and the port 14 is connected to the well 135 to enable connection to the module 22 within the well 135. The port 14 and the module 22 include complementary interfaces 220, 223 for connection and communication; Paragraph [0075] Line 6-15). The purpose of doing so is to help reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improve the overall comfort of the footwear structure may be provided, to make an inexpensive system and to measure the foot presence signal more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include the sensor signal indicates a change in an electric field produced by the sensor and to include electrodes helps reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improves the overall comfort of the footwear structure may be provided (Paragraph [0067]), provides simple sensor system, makes an inexpensive system and measures the foot presence signal more accurately, measures differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, measures deformation or change of resistance caused by pressure and/or deformation (Paragraph [0055]).


Regarding claim 12, Beers fails to teach system a further comprising a reference electrode, wherein a first field of the electric fields is generated between the first electrode and the reference electrode, and a second field of the electric fields is generated between the second electrode and the reference electrode..
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
further comprising a reference electrode, wherein a first field of the electric fields is generated between the first electrode and the reference electrode, and a second field of the electric fields is generated between the second electrode and the reference electrode (The force-sensitive resistor shown in FIG. 8 contains first and second electrodes or electrical contacts 240, 242 and a force-sensitive resistive material 244 disposed between the electrodes 240, 242 to electrically connect the electrodes 240, 242 together. When pressure is applied to the force-sensitive material 244, the resistivity and/or conductivity of the force-sensitive material 244 changes, which changes the electrical potential between the electrodes 240, 242; Paragraph [0076] Line 1-5; The sensor system 212 is similar to the sensor system 12 described above, and also includes a port 14 in communication with an electronic module 22 and a plurality of leads 218 connecting the FSR sensors 216 to the port 14. The module 22 is contained within a well or cavity 135 in the sole structure 130 of the shoe 100, and the port 14 is connected to the well 135 to enable connection to the module 22 within the well 135. The port 14 and the module 22 include complementary interfaces 220, 223 for connection and communication; Paragraph [0075] Line 6-15). The purpose of doing so is to help reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improve the overall comfort of the footwear structure may be provided, to make an inexpensive system and to measure the foot presence signal more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include the sensor signal indicates a change in an electric field produced by the sensor and to include electrodes helps reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improves the overall comfort of the footwear structure may be provided (Paragraph [0067]), provides simple sensor system, makes an inexpensive system and measures the foot presence signal more accurately, measures differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, measures deformation or change of resistance caused by pressure and/or deformation (Paragraph [0055]).

Regarding claim 13, Beers fails to teach a method, wherein the processor circuit is configured to receive first and second capacitance-indicating signals from the first and second electrodes, respectively, and the processor circuit is configured to provide the foot presence indication based on a difference between the first and second capacitance- indicating signals.
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
the processor circuit is configured to receive first and second capacitance-indicating signals from the first and second electrodes, respectively, and the processor circuit is configured to provide the foot presence indication based on a difference between the first and second capacitance- indicating signals (Some sensors as described herein, such as piezo sensors, force-sensitive resistor sensors, quantum tunneling composite sensors, custom conductive foam sensors, etc., can measure differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component; Paragraph [0055] Line 22-27). The purpose of doing so is to measure differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, to measure deformation or change of resistance caused by pressure and/or deformation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include receive a capacitance-indicating signal from a capacitive sensor measures differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, measures deformation or change of resistance caused by pressure and/or deformation (Paragraph [0055]).


Regarding claim 14, Beers teaches a  sensor system for footwear (a footwear, and in particular the present invention relates to an automatic lacing system for an article of footwear; Paragraph [0002] Line 1-3; Automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot; Paragraph [0009] Line 8-10), the system comprising: 
a sensor coupled to an article [100] of footwear (Article 100 in Figure 1 may include provisions for tightening upper 102 around foot 106; Paragraph [0084] Line 1-2; upper 102 may include automatic lacing system 122; Paragraph [0085] Line 3-4; automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot; Paragraph [0096] Line 8-10) and configured to provide a first sensor signal (Referring back to FIG. 16, automatic lacing system 122 may include one or more sensors that can be used to determine when automatic lacing system 122 should tighten or loosen upper 102. Examples of different types of sensors that may be used include, but are not limited to, weight sensors, light sensors, audio sensors, heat sensors, as well as other types of sensors; Paragraph [0145] Line 1-7) information about a proximity of a foot to the sensor (With this arrangement, control system 1650 may receive signals from weight sensor 1606 to determine if strap moving mechanism 1202 should be activated; Paragraph [0145] Line 12-15; With this arrangement, as a foot is inserted into upper 102 and pressed against heel portion 1797, a signal may be sent to control system 1650 to activate strap moving mechanism 1202. At this point, control system 1650 may send a signal to activate strap moving mechanism 1202 in order to tighten upper 102 by moving strap set 115; Paragraph [0148] Line 3-8);
a processor circuit [1650] (Control system 1650 as the processing circuit) (A control system could be a central processing unit (CPU) of some kind. In other embodiments, a control system could be a simple circuit of some kind for receiving electrical inputs and providing an electrical output according to the inputs; Paragraph [0142] Line 9-13) coupled to the sensor [1650] (weight sensor 1606 may be connected to control system 1650 via second connection 1612. With this arrangement, control system 1650 may receive signals from weight sensor 1606 to determine if strap moving mechanism 1202 should be activated; Paragraph [0145] Line 11-15) and configured to provide a proximity indication using the first sensor signal in response to the excitation signal (With this arrangement, control system 1650 may receive signals from weight sensor 1606 to determine if strap moving mechanism 1202 should be activated; Paragraph [0145] Line 12-15; With this arrangement, as a foot is inserted into upper 102 and pressed against heel portion 1797, a signal may be sent to control system 1650 to activate strap moving mechanism 1202. At this point, control system 1650 may send a signal to activate strap moving mechanism 1202 in order to tighten upper 102 by moving strap set 115; Paragraph [0148] Line 3-8).
Beers fails to teach wherein the sensor comprises a first electrode and a second electrode that is spaced apart from the first electrode: a signal generator configured to provide an excitation signal to the sensor to generate an electric field in a foot-receiving cavity of the article of footwear, and
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
wherein the sensor comprises: 
a first electrode [240] (The force-sensitive resistor shown in FIG. 8 contains first and second electrodes or electrical contacts 240, 242 and a force-sensitive resistive material 244 disposed between the electrodes 240, 242 to electrically connect the electrodes 240, 242 together. When pressure is applied to the force-sensitive material 244, the resistivity and/or conductivity of the force-sensitive material 244 changes, which changes the electrical potential between the electrodes 240, 242; Paragraph [0076] Line 1-5);
a second electrode [242] that is spaced apart from the first electrode:  (The force-sensitive resistor shown in FIG. 8 contains first and second electrodes or electrical contacts 240, 242 and a force-sensitive resistive material 244 disposed between the electrodes 240, 242 to electrically connect the electrodes 240, 242 together. When pressure is applied to the force-sensitive material 244, the resistivity and/or conductivity of the force-sensitive material 244 changes, which changes the electrical potential between the electrodes 240, 242; Paragraph [0076] Line 1-5); and 
a signal generator configured to provide an excitation signal to the sensor to generate an electric field in a foot-receiving cavity of the article of footwear [100] (The sensor system 212 is similar to the sensor system 12 described above, and also includes a port 14 in communication with an electronic module 22 and a plurality of leads 218 connecting the FSR sensors 216 to the port 14. The module 22 is contained within a well or cavity 135 in the sole structure 130 of the shoe 100, and the port 14 is connected to the well 135 to enable connection to the module 22 within the well 135. The port 14 and the module 22 include complementary interfaces 220, 223 for connection and communication; Paragraph [0075] Line 6-15). The purpose of doing so is to help reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improve the overall comfort of the footwear structure may be provided, to make an inexpensive system and to measure the foot presence signal more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include the sensor signal indicates a change in an electric field produced by the sensor and to include electrodes helps reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improves the overall comfort of the footwear structure may be provided (Paragraph [0067]), provides simple sensor system, makes an inexpensive system and measures the foot presence signal more accurately, measures differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, measures deformation or change of resistance caused by pressure and/or deformation (Paragraph [0055]).

Regarding claim 15, Beers teaches a system 
wherein the processor circuit is configured to provide a foot presence indication based on information received from the sensor about changes in the electric fields (With this arrangement, control system 1650 may receive signals from weight sensor 1606 to determine if strap moving mechanism 1202 should be activated; Paragraph [0145] Line 12-15; With this arrangement, as a foot is inserted into upper 102 and pressed against heel portion 1797, a signal may be sent to control system 1650 to activate strap moving mechanism 1202. At this point, control system 1650 may send a signal to activate strap moving mechanism 1202 in order to tighten upper 102 by moving strap set 115; Paragraph [0148] Line 3-8).
Beers fails to teach a system wherein the signal generator is configured to provide respective excitation signals to the first and second electrodes to thereby generate electric fields in the foot-receiving cavity of the article of footwear.
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
the signal generator is configured to provide respective excitation signals to the first and second electrodes to thereby generate electric fields in the foot-receiving cavity of the article of footwear (The force-sensitive resistor shown in FIG. 8 contains first and second electrodes or electrical contacts 240, 242 and a force-sensitive resistive material 244 disposed between the electrodes 240, 242 to electrically connect the electrodes 240, 242 together. When pressure is applied to the force-sensitive material 244, the resistivity and/or conductivity of the force-sensitive material 244 changes, which changes the electrical potential between the electrodes 240, 242; Paragraph [0076] Line 1-5; The sensor system 212 is similar to the sensor system 12 described above, and also includes a port 14 in communication with an electronic module 22 and a plurality of leads 218 connecting the FSR sensors 216 to the port 14. The module 22 is contained within a well or cavity 135 in the sole structure 130 of the shoe 100, and the port 14 is connected to the well 135 to enable connection to the module 22 within the well 135. The port 14 and the module 22 include complementary interfaces 220, 223 for connection and communication; Paragraph [0075] Line 6-15). The purpose of doing so is to help reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improve the overall comfort of the footwear structure may be provided, to make an inexpensive system and to measure the foot presence signal more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include the sensor signal indicates a change in an electric field produced by the sensor and to include electrodes helps reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improves the overall comfort of the footwear structure may be provided (Paragraph [0067]), provides simple sensor system, makes an inexpensive system and measures the foot presence signal more accurately, measures differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, measures deformation or change of resistance caused by pressure and/or deformation (Paragraph [0055]).


Regarding claim 16, Beers fails to teach system a further comprising a reference electrode, wherein a first field of the electric fields is generated between the first electrode and the reference electrode, and a second field of the electric fields is generated between the second electrode and the reference electrode..
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
further comprising a reference electrode, wherein a first field of the electric fields is generated between the first electrode and the reference electrode, and a second field of the electric fields is generated between the second electrode and the reference electrode (The force-sensitive resistor shown in FIG. 8 contains first and second electrodes or electrical contacts 240, 242 and a force-sensitive resistive material 244 disposed between the electrodes 240, 242 to electrically connect the electrodes 240, 242 together. When pressure is applied to the force-sensitive material 244, the resistivity and/or conductivity of the force-sensitive material 244 changes, which changes the electrical potential between the electrodes 240, 242; Paragraph [0076] Line 1-5; The sensor system 212 is similar to the sensor system 12 described above, and also includes a port 14 in communication with an electronic module 22 and a plurality of leads 218 connecting the FSR sensors 216 to the port 14. The module 22 is contained within a well or cavity 135 in the sole structure 130 of the shoe 100, and the port 14 is connected to the well 135 to enable connection to the module 22 within the well 135. The port 14 and the module 22 include complementary interfaces 220, 223 for connection and communication; Paragraph [0075] Line 6-15). The purpose of doing so is to help reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improve the overall comfort of the footwear structure may be provided, to make an inexpensive system and to measure the foot presence signal more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include the sensor signal indicates a change in an electric field produced by the sensor and to include electrodes helps reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improves the overall comfort of the footwear structure may be provided (Paragraph [0067]).


Regarding claim 17, Beers fails to teach a system wherein the first and second electrodes are disposed side-by-side on or near an insole of the article of footwear and, when energized by the excitation signal, the first and second electrodes are configured to generate the electric field in the foot-receiving cavity of the article of footwear. 
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
the first and second electrodes are dispased side-by-side on or near an insole of the article of footwear and, when energized by the excitation signal, the first and second electrodes are configured to generate the electric field in the foot-receiving cavity of the article of footwear (The force-sensitive resistor shown in FIG. 8 contains first and second electrodes or electrical contacts 240, 242 and a force-sensitive resistive material 244 disposed between the electrodes 240, 242 to electrically connect the electrodes 240, 242 together. When pressure is applied to the force-sensitive material 244, the resistivity and/or conductivity of the force-sensitive material 244 changes, which changes the electrical potential between the electrodes 240, 242; Paragraph [0076] Line 1-5; The sensor system 212 is similar to the sensor system 12 described above, and also includes a port 14 in communication with an electronic module 22 and a plurality of leads 218 connecting the FSR sensors 216 to the port 14. The module 22 is contained within a well or cavity 135 in the sole structure 130 of the shoe 100, and the port 14 is connected to the well 135 to enable connection to the module 22 within the well 135. The port 14 and the module 22 include complementary interfaces 220, 223 for connection and communication; Paragraph [0075] Line 6-15). The purpose of doing so is to help reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improve the overall comfort of the footwear structure may be provided, to make an inexpensive system and to measure the foot presence signal more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include the sensor signal indicates a change in an electric field produced by the sensor and to include electrodes helps reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improves the overall comfort of the footwear structure may be provided (Paragraph [0067]), provides simple sensor system, makes an inexpensive system and measures the foot presence signal more accurately, measures differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, measures deformation or change of resistance caused by pressure and/or deformation (Paragraph [0055]).

Regarding claim 18, Beers teaches a method (a footwear, and in particular the present invention relates to an automatic lacing system for an article of footwear; Paragraph [0002] Line 1-3; Automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot; Paragraph [0009] Line 8-10), the system comprising: 
using a processor circuit, receiving information about a change in the first electric fieid from the first electrode; and (Referring back to FIG. 16, automatic lacing system 122 may include one or more sensors that can be used to determine when automatic lacing system 122 should tighten or loosen upper 102. Examples of different types of sensors that may be used include, but are not limited to, weight sensors, light sensors, audio sensors, heat sensors, as well as other types of sensors; Paragraph [0145] Line 1-7; With this arrangement, control system 1650 may receive signals from weight sensor 1606 to determine if strap moving mechanism 1202 should be activated; Paragraph [0145] Line 12-15; With this arrangement, as a foot is inserted into upper 102 and pressed against heel portion 1797, a signal may be sent to control system 1650 to activate strap moving mechanism 1202. At this point, control system 1650 may send a signal to activate strap moving mechanism 1202 in order to tighten upper 102 by moving strap set 115; Paragraph [0148] Line 3-8);
using the processor circut, providing a foot proximity indication using the received information about the change in the first electric field (Control system 1650 as the processing circuit) (A control system could be a central processing unit (CPU) of some kind. In other embodiments, a control system could be a simple circuit of some kind for receiving electrical inputs and providing an electrical output according to the inputs; Paragraph [0142] Line 9-13) coupled to the sensor [1650] (weight sensor 1606 may be connected to control system 1650 via second connection 1612. With this arrangement, control system 1650 may receive signals from weight sensor 1606 to determine if strap moving mechanism 1202 should be activated; Paragraph [0145] Line 11-15).
Beers fails to teach using a signal generator circuit, providing an excitation signal to a first electrode of a foot presence sensor in an article of footwear; using the first electrode, a reference electrode, and the excitation signal from the signal generator circuit, generating a first electric field in a foot-receiving cavity of the article of footwear.
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
sing a signal generator circuit, providing an excitation signal to a first electrode of a foot presence sensor in an article of footwear (The force-sensitive resistor shown in FIG. 8 contains first and second electrodes or electrical contacts 240, 242 and a force-sensitive resistive material 244 disposed between the electrodes 240, 242 to electrically connect the electrodes 240, 242 together. When pressure is applied to the force-sensitive material 244, the resistivity and/or conductivity of the force-sensitive material 244 changes, which changes the electrical potential between the electrodes 240, 242. The change in resistance can be detected by the sensor system 212 to detect the force applied on the sensor 216; Paragraph [0076] Line 1-10; See Paragraph [0078] Figure 9-10), wherein the sensor comprises: 
using the first electrode, a reference electrode, and the excitation signal from the signal generator circuit, generating a first electric field in a foot-receiving cavity of the article of footwear (The force-sensitive resistor shown in FIG. 8 contains first and second electrodes or electrical contacts 240, 242 and a force-sensitive resistive material 244 disposed between the electrodes 240, 242 to electrically connect the electrodes 240, 242 together. When pressure is applied to the force-sensitive material 244, the resistivity and/or conductivity of the force-sensitive material 244 changes, which changes the electrical potential between the electrodes 240, 242; Paragraph [0076] Line 1-5; The sensor system 212 is similar to the sensor system 12 described above, and also includes a port 14 in communication with an electronic module 22 and a plurality of leads 218 connecting the FSR sensors 216 to the port 14. The module 22 is contained within a well or cavity 135 in the sole structure 130 of the shoe 100, and the port 14 is connected to the well 135 to enable connection to the module 22 within the well 135. The port 14 and the module 22 include complementary interfaces 220, 223 for connection and communication; Paragraph [0075] Line 6-15). The purpose of doing so is to help reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improve the overall comfort of the footwear structure may be provided, to make an inexpensive system and to measure the foot presence signal more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include the sensor signal indicates a change in an electric field produced by the sensor and to include electrodes helps reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improves the overall comfort of the footwear structure may be provided (Paragraph [0067]), provides simple sensor system, makes an inexpensive system and measures the foot presence signal more accurately, measures differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, measures deformation or change of resistance caused by pressure and/or deformation (Paragraph [0055]).

Regarding claim 19, Beers fails to teach w wherein generating the first electric field includes generating the first electric field between electrodes that are separated by a non- conductive region, and wherein the electrodes and the non-conductive region are provided in the same plane adjacent to the foot-recetving cavity of the article of footwear.
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
wherein generating the first electric field includes generating the first electric field between electrodes that are separated by a non- conductive region, and wherein the electrodes and the non-conductive region are provided in the same plane adjacent to the foot-recetving cavity of the article of footwear (The sensor system 212 is similar to the sensor system 12 described above, and also includes a port 14 in communication with an electronic module 22 and a plurality of leads 218 connecting the FSR sensors 216 to the port 14. The module 22 is contained within a well or cavity 135 in the sole structure 130 of the shoe 100, and the port 14 is connected to the well 135 to enable connection to the module 22 within the well 135. The port 14 and the module 22 include complementary interfaces 220, 223 for connection and communication; Paragraph [0075] Line 6-15). The purpose of doing so is to help reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improve the overall comfort of the footwear structure may be provided, to make an inexpensive system and to measure the foot presence signal more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include the sensor signal indicates a change in an electric field produced by the sensor and to include electrodes helps reduce or avoid contact between the wearer's foot and a housing (or an element received in the housing) and improves the overall comfort of the footwear structure may be provided (Paragraph [0067]), provides simple sensor system, makes an inexpensive system and measures the foot presence signal more accurately, measures differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, measures deformation or change of resistance caused by pressure and/or deformation (Paragraph [0055]).

Regarding claim 20, Beers fails to teach a method, wherein recetving the information about the change in the first electric field includes receiving a first capacitance-indicating signal, the method further comprising: receiving a second capacitance-indicating signal; and wherein providing the foot proximity indication includes using the first and second capacitance-indicating signals. 
Schrock teaches a footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4), wherein 
receiving the information about the change in the first electric field includes receiving a first capacitance-indicating signal, the method further comprising:
receiving a second capacitance-indicating signal; and wherein providing the foot proximity indication includes using the first and second capacitance-indicating signals.  (Some sensors as described herein, such as piezo sensors, force-sensitive resistor sensors, quantum tunneling composite sensors, custom conductive foam sensors, etc., can measure differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component; Paragraph [0055] Line 22-27). The purpose of doing so is to measure differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, to measure deformation or change of resistance caused by pressure and/or deformation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Schrock, because Schrock teaches to include receive a capacitance-indicating signal from a capacitive sensor measures differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, measures deformation or change of resistance caused by pressure and/or deformation (Paragraph [0055]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Son et al (US 20100004566 A1) discloses, “INTELLIGENT ORTHOTIC INSOLES- An intelligent orthotic insole for insertion into an individual's shoe for broadcasting output signals that represent the pressure exerted by the individual's foot on said insole, said insole comprising: A) an integral structure including: i) a lower portion for engaging the shoe surface and defining a orthotic for the individual, and ii) sensor pad means affixed to said lower portion for generating an array of signals containing information about the magnitude and position of pressure thereon, B) a processor responsive to signals from said sensor pad means for generating corresponding output signals, and C) means attached to said processor for transmitting the output signals to a remote location; Claim 1-However Son does not disclose that the sensor comprises: a planar first electrode disposed over a portion of an electrode substrate; a second electrode; and a Signal generator configured to provide an excitation signal to at least the first electrode to thereby generate the electric field in a foot-receiving cavity of the article of footwear”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866